The disbelief of a future state of existence goes only to the credibility of a witnessThis was a libel for a divorce a vinculo. On the trial, a witness being offered to prove the adultery, Wilson, for the respondent, objected to his being sworn, and founded his objection to the competency of the witness upon his professed disbelief of a future state of existence, and offered to prove his repeated declarations of such disbelief. But the Court admitted him to be sworn, and said the objection went only to his credibility, (a)